                                            USDC SONY
                                            DOCUMENT
UNITED STATES DISTRICT COURT                ELECTRONICALL y FILED
                                            DOC# _ _ _ _     f~
SOUTHERN DISTRICT OF NEW YORK
                                            DA TE FILED:   --.;i~.a/1![:--~~-_.
CHERYL DUKES FOR RALPH DUKES
(DECEASED) ,
                                          15-cv-3846 (JGK)
                    Plaintiff,
                                          ORDER
          - against -

NYCERS (NEW YORK CITY EMPLOYEES'
RETIREMENT SYSTEM), AND BOARD OF
TRUSTEES,

                    Defendants.

JOHN G. KOELTL, District Judge:

     As discussed at the conference on December 23, 2019, the

Movant's Objections to Magistrate Judge Aaron's Opinion and

Order dated June 24, 2019 are overruled. The Movants' motion to

seal the deposition transcript of Dr. Sierros is granted.

     The plaintiff's application to file an amended complaint is

granted. The proposed Second Amended Complaint, filed as Dkt.

No. 94-1, is deemed filed as of December 23, 2019. The

defendants may move or answer with respect to the Second Amended

Complaint by January 24, 2020. If a motion is filed, the

plaintiff may respond by February 7, 2020 and the defendants may

reply by February 17, 2020. No pre-motion conference is

necessary for a motion to dismiss.
     The Parties shall submit a proposed revised schedule to the

Court by January 24, 2020.

     The Clerk of Court is directed to close Dkt. No. 92.

SO ORDERED.


Dated:    New York, New York
          December 23, 2019

                                    United States District Judge




                                2
